                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                      MARSHALL DIVISION

JERRY LYNN MOORE, #23256-078                      §

VS.                                               §                 CIVIL ACTION NO. 2:17cv537
                                                                         CRIM NO. 2:15cr4
UNITED STATES OF AMERICA                          §

                                     ORDER OF DISMISSAL

        Movant Jerry Lynn Moore, a federal prisoner confined at the Federal Correctional Institute

in Seagoville, Texas, brings this motion to vacate, set aside, or correct his federal sentence pursuant

to 28 U.S.C. § 2255. The motion was referred to the United States Magistrate Judge, the Honorable

Roy S. Payne, for findings of fact, conclusions of law, and recommendations for disposition of the

case.

        On November 27, 2019, Judge Payne issued a Report, (Dkt. #18), recommending that

Movant’s section 2255 motion be denied, and that Movant be denied a certificate of appealability

sua sponte. A copy of this Report was sent to Movant at his address, with an acknowledgment

card. However, to date, no objections to the Report have been filed.

        Because objections to Judge Payne’s Report have not been filed, Movant is barred from de

novo review by the District Judge of those findings, conclusions, and recommendations and, except

upon grounds of plain error, from appellate review of the unobjected-to proposed factual findings

and legal conclusions accepted and adopted by the district court. Douglass v. United Services Auto.

Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

        The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

                                                  1
(1989) (holding that where no objections to a Magistrate Judge’s Report are filed, the standard of

review is “clearly erroneous, abuse of discretion and contrary to law.”). Accordingly, it is
     .
       ORDERED that the Report of the United States Magistrate Judge, (Dkt. #18), is

ADOPTED as the opinion of the Court. Further, it is

        ORDERED that Movant’s section 2255 motion is DENIED. Movant is DENIED a

certificate of appealability sua sponte. Finally, it is

        ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.

       So ORDERED and SIGNED this 6th day of February, 2020.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE




                                                    2
